Citation Nr: 0304339	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  89-27 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for neck stiffness.

3.  Entitlement to service connection for right groin pain.

4.  Entitlement to service connection for left-sided buttock 
pain.

5.  Entitlement to an effective date earlier than May 26, 
1992, for the grant of service connection for Crohn's disease 
with irritable bowel syndrome (IBS).

(The issues of entitlement to service connection for a back 
disorder, peptic ulcer disease (PUD), anal fissure with 
multiple abscesses, fibromyalgia, Hepatitis C, left shoulder 
avascular necrosis, and left wrist tendinitis, as well as the 
issue of entitlement to a rating in excess of 30 percent for 
a major depressive disorder for the period from September 9, 
1986, through December 19, 1995, will be the subjects of a 
later decision.)


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1973 and from December 1973 to September 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of rating decisions of the Regional Office (RO) 
in Denver, Colorado.  The veteran's appeal as to some issues 
has been pending for several years.  The original claims 
ensued following a July 1987 rating action which, in part, 
denied service connection for ulcers and a back condition.  
In October 1988, the RO denied service connection for an anal 
fistula, status post multiple peirectal abscesses.  In August 
1989, the RO established service connection for major 
depressive disorder, rated as 10 percent disabling from 
September 9, 1986.  The veteran filed a notice of 
disagreement with the 10 percent rating assigned for the 
psychiatric disorder in November 1989.

When the case was initially before the Board in March 1990, 
the issues were identified as entitlement to service 
connection for a chronic back disorder, peptic ulcer disease, 
and a hiatal hernia, and entitlement to an increased 
(compensable) evaluation for hemorrhoids.  The Board remanded 
the case in 1990 for the veteran to be scheduled for 
examinations by specialists and for a hearing.  By a rating 
dated in August 1990, the RO denied service connection for a 
right shoulder disorder and IBS.  A Supplemental Statement of 
the Case (SSOC) dated in August 1990 reflects that the issues 
had been enlarged to include a rating in excess of 10 percent 
for the veteran's psychiatric disorder and service connection 
for anal fistula with multiple perirectal abscesses.

In November 1990, the veteran provided testimony in support 
of his claims which were identified as increased ratings for 
a psychiatric disorder and hemorrhoids and service connection 
for a chronic back disorder, peptic ulcer disease, a hiatal 
hernia, and an anal fistula with multiple abscesses.

In February 1991, the RO hearing officer increase the rating 
for the veteran's psychiatric disorder from 10 percent to 30 
percent, effective from September 9, 1986.  All other issues 
were denied.

In a February 1993 rating decision, the RO established 
service connection for IBS as secondary to a service-
connected disability based upon a July 1992 physician's 
opinion that the IBS was related to the veteran's psychiatric 
disorder.  A 10 percent rating, effective from May 26, 1992, 
was assigned.  

The veteran testified at a personal hearing in April 1993 in 
support of claims for increased ratings for his psychiatric 
disorder and for IBS.  In a statement dated in December 1994, 
the veteran withdrew his appeal for a compensable rating for 
hemorrhoids.

In November 1994, the veteran underwent a partial small bowel 
resection with primary anastomosis for treatment of Crohn's 
disease.  By a decision dated August 1, 1995, the RO granted 
the veteran a temporary total rating based upon the November 
1994 surgery, noting that Crohn's disease was included in the 
evaluation for IBS as it was considered an inflammatory bowel 
disease.

Later in August 1995, the veteran provided testimony in 
support of his claims for service connection for PUD, anal 
fissures, and a back disorder, as well as his claims for 
increased ratings for a psychiatric disorder and a 
gastrointestinal disorder.

In a February 1996 rating decision, the RO increased the 
rating for IBS with history of Crohn's disease from 10 
percent to 30 percent effective from January 1, 1995, 
following a temporary 100 percent rating which had been 
assigned as of November 3, 1994.  In a statement dated in 
April 1996, the veteran indicated that he was satisfied with 
the 30 percent rating granted for IBS with history of Crohn's 
disease.

In an April 1997 remand, the Board listed the issues as 
follows:  "To be clarified."  The RO was directed to 
schedule the veteran for a hearing at the RO before a Member 
of the Board.

The veteran testified at a hearing in June 1997 before the 
undersigned Member of the Board.  A transcript of the hearing 
is of record.  The veteran and his representative stated that 
the issues were as follows:  service connection for hiatal 
hernia, low back pain, anal fistula with multiple perineal 
abscesses, and peptic ulcer disease; a rating in excess of 30 
percent for major depression with psychotic features; and an 
earlier effective date for the grant of service connection 
for IBS with history of Crohn's disease.  At the hearing, the 
veteran submitted an application for increased compensation 
based on unemployability (VA Form 21-8940), and many medical 
documents.  The veteran stated that he did not waive his 
right to have this new evidence initially considered by the 
RO and he requested that his claim for a total rating and the 
new evidence be considered by the RO before the case was 
forwarded to the Board.  As a consequence, following the June 
1997 hearing, the case was not received by the Board until 
January 30, 2003.

In a rating decision dated in August 1998, the RO denied the 
claims for increased ratings for depression, IBS with Crohn's 
disease, and hemorrhoids, as well as the claim for a total 
rating based on unemployability.

In statements dated in September and October 1998, the 
veteran claimed service connection for several conditions, 
including fibromyalgia, arthritis in his left shoulder, left 
wrist and right knee, disability of his neck and shoulder, 
pain in his left buttock.

In a March 1999 rating decision, the RO denied service 
connection for migraine headaches, fibromyalgia, hepatitis C, 
left shoulder avascular necrosis, a left wrist disability, a 
right knee disability, neck stiffness, low back pain on a 
secondary basis, left-sided buttock pain, and right groin 
pain.

In June 1999, the veteran testified in support of many of his 
claims.

By a rating dated in February 2000, the RO increased the 
rating for the veteran's psychiatric disorder from 30 percent 
to 100 percent effective as of December 20, 1995.  The RO 
noted that this was considered a total grant of this issue 
and also made moot the issue of entitlement to a total rating 
based on unemployability which had first been raised on June 
27, 1997.  In the February 2000 rating decision, the RO also 
established service connection for hiatal hernia and migraine 
and tension headaches.

As noted above, the veteran appealed the rating decision of 
August 1989 which established service connection for a major 
depressive disorder and rated this disorder as 10 percent 
disabling from September 9, 1986 (the rating was later 
increased to 30 percent effective from this date).  Thus, the 
rating decision of February 2000 by which the RO increased 
the rating for the veteran's psychiatric disorder from 30 
percent to 100 percent effective as of December 20, 1995, is 
not a total grant of this issue, as the Board must consider 
whether there is any basis for assigning a rating in excess 
of 30 percent for any of the period of time from September 
1986 until the rating was increased to 100 percent as of 
December 1995.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Thus, subsequent to the hearing before the undersigned Member 
of the Board in June 1997, the RO increased the rating for 
the veteran's psychiatric disorder from 30 percent to 100 
percent, and established service connection for hiatal hernia 
and gastroesophageal reflux, as well as for migraine and 
tension headaches.  Also, since the June 1997 hearing, the 
veteran has enlarged his appeal to include the issues of 
service connection for fibromyalgia, disabilities of the 
neck, right knee, right groin, and left buttock, left 
shoulder avascular necrosis, left wrist tendinitis and 
Hepatitis C.  It is noted that the RO listed entitlement to 
an evaluation in excess of 30 percent for Crohn's disease 
with irritable bowel syndrome as an issue in a Supplemental 
Statement of the Case dated in October 2002.  However, at the 
June 1997 hearing, this was not identified as an issue by the 
veteran or his representative and when questioned as to this 
matter, the veteran and his representative stated that they 
were only seeking an earlier effective date for the grant of 
service connection for this disability.

The RO, in February 2000, determined that service connection 
for hiatal hernia and gastroesophageal reflux was warranted 
and should be evaluated together with Crohn's disease and 
IBS.  The RO continued the 30 percent rating for this 
disability.  No notice of disagreement was thereafter 
received regarding this matter.  Thus, this issue of 
entitlement to an evaluation in excess of 30 percent for 
Crohn's disease with IBS, hiatal hernia and gastroesophageal 
reflux has not been developed or perfected for appellate 
review.

The Board is undertaking additional development on the issues 
of entitlement to service connection for a back disorder, 
PUD, anal fissure with multiple abscesses, fibromyalgia, 
Hepatitis C, left shoulder avascular necrosis, and left wrist 
tendinitis, pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing these issues.  A 
decision regarding the issue of entitlement to a rating in 
excess of 30 percent for a major depressive disorder for the 
period from September 9, 1986, through December 19, 1995, 
being deferred pending completion of the additional 
development.


FINDINGS OF FACT

1.  There is no medical evidence of any currently diagnosed 
right knee, neck, left-sided buttock, or right groin 
conditions.

2.  There is no medical evidence of a nexus between any right 
knee, neck, left-sided buttock, or right groin conditions and 
an in-service injury or disease or any other incident of 
service, to include any service-connected disability.

3.  On May 26, 1992, a statement by the veteran was added to 
the claims file in which he filed a claim for service 
connection for IBS and argued that this condition was a 
result of his service-connected depression.

4.  VA examination in July 1992 resulted in a medical opinion 
that there was a direct relationship between the veteran's 
major depressive disorder and his IBS.

5.  By a rating decision dated in February 1993, the RO 
established service connection for IBS as secondary to the 
veteran's service-connected psychiatric disorder effective 
from May 26, 1992.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by active duty service, and is not proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.310 (2002); Allen v. Brown, 7 Vet. 
App. 439, 448-50 (1995).  

2.  A disorder claimed as neck stiffness was not incurred in 
or aggravated by active duty service, and is not proximately 
due to, the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2002); Allen v. 
Brown, 7 Vet. App. 439, 448-50 (1995).  

3.  A disorder claimed as left-side buttock pain was not 
incurred in or aggravated by active duty service, and is not 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 
(2002); Allen v. Brown, 7 Vet. App. 439, 448-50 (1995).  

4.  A right groin disorder was not incurred in or aggravated 
by active duty service, and is not proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.310 (2002); Allen v. Brown, 7 Vet. 
App. 439, 448-50 (1995).  

5.  The criteria for an effective date, prior to May 26, 
1992, for the grant of service connection for IBS have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  The service medical records for the 
veteran reflect that he was seen for gastrointestinal 
distress on more than one occasion.  Gastritis was the 
diagnostic impression in 1978 and again in 1981.  In 1984, 
the veteran was treated for complaints of diarrhea.  The 
diagnostic impressions rendered were questionable partial 
lactose deficiency and functional bowel syndrome.  The 
service medical records are negative for complaints 
associated with the right knee, neck, right groin, or for 
left-sided buttock pain.  

At time of service separation, the veteran filed a claim for 
entitlement to service connection for a back condition, 
residuals of hemorrhoids, and for stomach problems.  Service 
connection was granted for hemorrhoids upon rating decision 
in 1987 and a noncompensable rating was assigned.  Service 
connection was denied for ulcers and for a hiatal hernia 
(although service connection for hiatal hernia was 
established many years later as secondary to service-
connected IBS and Crohn's disease.)  Subsequent rating 
decisions confirmed the denial of service connection for 
ulcers. 

In a statement by the veteran which was added to his claims 
file on May 26, 1992, he requested service connection for 
chronic IBS.  He asserted that the IBS was a result of his 
depression.  The following month private medical records were 
received in support of his claim, including a notation dated 
in April 1990 which noted that the veteran had been diagnosed 
with IBS about a month ago.  In May 1991 it was noted that he 
was injured in an automobile accident and was seen for 
complaints of neck pain.  In a March 1992 statement, a 
private physician reported that the veteran's mental problems 
(depression) were aggravating his gastrointestinal problems.

VA examination in July 1992 resulted in an opinion that the 
veteran's IBS was related to his psychiatric disorder.

In a February 1993 rating decision, the RO established 
service connection for IBS as secondary to the veteran's 
service-connected psychiatric disorder.  A 10 percent rating, 
effective from May 26, 1992, was assigned.  

Subsequently added to the record were private and VA records 
from the mid 1990s which primarily reflect treatment for his 
service-connected psychiatric disorder.  These records do 
include a May 1994 private treatment record in which the 
veteran reported pain in the right groin area.  It was noted 
that this pain was incurred following the pulling of a 55-
gallon drum.  The assessment was right groin muscle area 
pain.  Additional records in 1996 and 1997 reflect treatment 
for psychiatric complaints and GI complaints to include 
diarrhea.  

The veteran filed claims for service connection for 
disabilities of the right knee, neck, right groin, and left-
sided buttock pain in September 1998.  He felt that his right 
knee, neck and right groin were aggravated by his service-
connected psychiatric disorder.  He also asserted that his 
left-sided buttock pain was the result of diarrhea associated 
with his service-connected bowel disorder.

Added to the record in 1998 were excerpts from medical 
magazines or treatises.  Excerpts included medical 
information about the symptoms of depression, to include 
aches and pains, headaches, agitation, and constipation.  
Another medical treatise excerpt noted that emotional stress 
and tension often caused tightness in the neck muscles.

At a personal hearing in June 1999, the veteran testified 
that his joint pains and aches were caused or aggravated by 
his psychiatric condition.

Post-service records include private and VA medical documents 
dated from 1987 through 2001.  These records are also 
negative for disability of the right knee, neck, right groin, 
or left buttock.  The private and VA records dated through 
2001 show treatment and hospitalizations for his psychiatric 
disorder.  These records do not reflect complaints of, or 
treatment for, a disability of the right knee, neck, right 
groin, or left side of the buttock.

Legal criteria.  Service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. 
§ 3.303 (2002).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).

Secondary service connection may also be granted for the 
degree of aggravation to a non-service connected disorder 
which is proximately due to or the result of a service- 
connected disorder. Allen v. Brown, 7 Vet. App. 439, 448-50 
(1995).  In secondary service connection cases VA medical 
examinations must consider both onset as well as aggravation 
theories of increased disability.  Allen, 7 Vet. App. at 449- 
50.

The veteran, as a lay person without medical training or 
expertise, is not qualified to offer opinions regarding 
diagnosis or etiology of medical conditions; as such, his or 
her opinions cannot constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  See also Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), aff'd 
in part, vacated and remanded in part on other grounds by 259 
F.3d 1356 (Fed. Cir. 2001).

When, after careful consideration of all of the evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the veteran.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

The provisions of 38 U.S.C.A. § 5110(a) state that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. 
§ 5110(b)(1).  

The provisions of 38 C.F.R. § 3.400 stipulate that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  In the case of direct service 
connection, the effective date of an award is the day 
following separation from active service or date entitlement 
arose if a claim is received within 1 year after separation 
from service; otherwise, the date of receipt of claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2) (2002).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2002).  

The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2002).  "Date of Receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2002).  

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
'[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant...may be 
considered an informal claim."  38 C.F.R. § 3.155 (2002).  

Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.  

Analysis.  The Board initially notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  Among other things, this law eliminates the 
concept of a well-grounded claim and supersedes the decision 
of the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new law 
as to the issues decided herein.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decisions, 
statement of the case, supplemental statements of the case, 
and associated correspondence, has given the veteran notice 
of the information and evidence necessary to substantiate his 
claim.  That is, he was provided with notice of the 
regulations pertaining to the disabilities at issue, a 
rationale of the denials, and he was notified of his 
appellate rights.  

In correspondence dated in March 2001, February 2002, and 
April 2002, requirements of the VCAA of 2000 were discussed.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159.

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including service medical records, post-service 
private and VA treatment records, as well as multiple VA 
examination reports.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case.  38 U.S.C.A. § 5103A (West 2002); see 
also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

In its many correspondences with the veteran the RO has 
informed him of the evidence he should obtain and which 
evidence it would retrieve as specified.  The RO has in fact 
augmented the evidentiary record in accordance with the 
veteran's directives.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

As noted above, the RO has considered the veteran's claim 
under the new law.  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the appellant in developing the facts pertinent to his claim 
is required to comply with the duty to assist him as mandated 
by 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

The veteran asserts that he has problems with his right knee, 
neck, and right groin as a result of his service-connected 
psychiatric disorder and that he experiences left-side 
buttock pain secondary to his service-connected IBS.  There 
is no medical evidence of any related complaints until the 
veteran filed a claim for service connection in September 
1998.

The Board notes that diagnoses of chronic disorders of the 
right knee, neck, right groin, and left buttock have not been 
made.  The veteran does, however, report aches and pain in 
these areas.  The Board notes, however, that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, supra.

The Court has defined a disability, for VA purposes, by use 
of 38 U.S.C.A. § 1701(1), which defines a disability as a 
disease, injury, or other physical or mental defect.  In that 
case the Court also defined a disability, referring to 38 
U.S.C.A. § 1110, as the impairment of earning capacity.  See 
Allen, supra.  The VA General Counsel, in a precedential 
opinion, citing Dorland's Illustrated Dictionary 385 (26th 
ed. 1974), indicated the term "disease" had been defined as 
"any deviation from or interruption of, the normal structure 
or function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown."  See VAOPGCPREC 2-93.

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See, e.g., Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110 (West Supp. 2002).  In the absence of 
proof of a present disability there can be no valid claim."  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the present case, as there is no impairment of earning 
capacity due to any chronic right knee, neck, right groin, or 
left buttock disorder, and as no pertinent disability has 
been identified to account of the veteran's complaints, there 
is no basis for the grant of service connection for 
disability of the right knee, neck, right groin, or left 
buttock.

Accordingly, the preponderance of the evidence is against the 
veteran's claims for service connection for right knee, neck, 
right groin, and left buttock disorders as having been 
incurred in or aggravated by his active duty service, and 
also as being caused or aggravated by his service-connected 
psychiatric or GI disorders.  See Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997).

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that there is no legal basis for an 
effective date earlier than May 26, 1992, for the grant of 
service connection for IBS.  

The evidence of record shows that the veteran was diagnosed 
with IBS initially in 1990, and that his claim for service 
connection benefits for this condition was received by VA on 
May 26, 1992.  Added to the record in June 1992 was a private 
physician's statement in which it was reported that the 
veteran's mental condition was aggravating his GI problems.  
VA examination in July 1992 resulted in an opinion which 
established that there was a direct relationship between the 
service-connected depressive disorder and the IBS.

As noted above, the law provides that the effective date in a 
claim for compensation (when not filed within one year 
following the veteran's discharge from service) will be the 
date of claim or date entitlement arose, whichever is later.  
Id.  The statement received by VA on May 26, 1992, is the 
date of claim.  While the veteran had previously filed claims 
for various other disorders, and had an appeal pending for 
entitlement to service connection for peptic ulcer disease 
and for a hiatal hernia, as well as for service connection 
for anal fistula with multiple perirectal abscesses, his 
statement received in May 1992 is the earliest communication 
which can be construed as a claim for service connection for 
IBS.  Thus, the effective date for the grant of service 
connection for IBS cannot be earlier than this date.

The Board notes that the veteran has asserted that he had IBS 
prior to the effective date assigned.  Although the evidence 
reflects IBS as early as 1990, he had to file a claim for 
service connection in order to be granted benefits.  
38 U.S.C.A. § 5101(a) (West 2002).  

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
the Secretary); see also 38 C.F.R. § 3.151(a) (2002).  Thus, 
the evidence that predates May 26, 1992, would not establish 
an effective date earlier than May 26, 1992, as nothing in 
the record meets the requirements of 38 C.F.R. §§ 3.1(p) and 
3.155(a) (2002).  

Although IBS was first noted in 1990, there is no 
communication in the record to suggest the veteran's intent 
to file a claim for service connection for this disorder 
prior to May 1992.  Prior to receipt of the veteran's 
statement on May 26, 1992, there was nothing in the record 
that could be construed as an informal claim for service 
connection for IBS.  There was no diagnosis of IBS while the 
veteran was in service, and no diagnosis shown prior to his 
1990 private reports mentioned above, and there was no nexus 
statement relating that disorder to a service-connected 
disorder until the private physician's statement was 
submitted in June 1992.  Thus, an effective date prior to May 
26, 1992, for the grant of service connection for IBS is not 
warranted.  See 38 C.F.R. § 3.155(a).

When the law is applied to the facts in this case, an earlier 
effective date is not possible.  The RO has, in the judgment 
of the Board, clearly assigned the earliest effective date 
that the veteran can receive for the grant of service 
connection for IBS.  Under the circumstances of this case, 
the Board is unable to grant the benefit sought on appeal.  
It is precluded by law.  In Sabonis v. Brown, 6 Vet. App. 426 
(1994), the CAVC, held that in cases such as this in which 
the law is dispositive, the claim should be denied because of 
the absence of legal merit.


ORDER

Entitlement to service connection for a right knee disorder 
is denied.  

Entitlement to service connection for neck stiffness is 
denied.  

Entitlement to service connection for right groin pain is 
denied.  

Entitlement to service connection for left-sided buttock pain 
is denied.  

Entitlement to an effective date earlier than May 26, 1992, 
for the grant of service connection for IBS is denied.  


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

